Citation Nr: 0918992	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  03-31 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for decreased visual acuity of the right eye as a result of 
medical treatment furnished at a VA Medical Center (VAMC).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to April 
1948.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lousiville, Kentucky, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in May 2006 
and January 2007.  That development was completed, and the 
case has since been returned to the Board for appellate 
review.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have any additional 
disability as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA health care providers who provided 
treatment for his right eye, nor does the evidence show that 
any additional disability was an event that was not 
reasonably foreseeable.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for treatment furnished for the right eye at a VA Medical 
Center have not been met. 
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.358 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
May 2002, prior to the initial decision on the claim in 
August 2002, as well as in March 2006, June 2006, and 
February 2007.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.  In any 
event, following the issuance of the March 2006, June 2006 
and February 2007 letters, the Veteran's claim was 
readjudicated in the April 2009 SSOC.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  The Veteran has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that 
was necessary to substantiate his claim for entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for medical treatment furnished at a VA Medical Center 
(VAMC).  Specifically, the May 2002 letter indicated that the 
evidence must show that he has a current physical disability 
that is the result of fault on the part of the VA care 
providers or of an event not reasonably foreseeable.  The 
June 2006 and February 2007 letters also stated that the 
Veteran needed evidence showing that he has additional 
disability or the aggravation of an existing disease or 
injury that was the direct result of VA fault, such as 
carelessness, negligence, lack of proper skill, or error in 
judgment, or was not a reasonably expected result or 
complication of VA care or treatment.  Additionally, the 
September 2003 statement of the case (SOC) and the November 
2005, July 2006, and April 2009 supplemental statements of 
the case (SSOC) notified the Veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the May 2002, June 2006, and 
February 2007 letters indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claim and that VA was requesting all records held by Federal 
agencies, including service treatment records, military 
records, and VA medical records.  The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
May 2002, June 2006, and February 2007 letters notified the 
Veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The May 2002 letter also requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the May 2002, June 2006, and February 
2007 letters informed the Veteran that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006, June 2006, and February 2007 letters 
informed him that a disability rating was assigned when a 
disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.  The letters also explained how disability ratings 
and effective dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim.  The Veteran was also afforded VA 
examinations in November 2001, July 2002, and May 2008, and a 
VA medical opinion was obtained in June 2006.  

The Board does acknowledge the contention of the Veteran's 
representative that the RO should have obtained the medical 
quality-assurance records of the VA Medical Center.  However, 
even assuming the existence and pertinence of such records, 
the Board notes that such records are protected from 
disclosure by 38 U.S.C.A. § 5705(a) (West 2002) and may only 
be disclosed in limited circumstances pursuant to 38 U.S.C.A. 
§ 5705(b) (West 2002).  Such circumstances have not been 
shown to exist in the context of the current claim. 

VA's medical quality-assurance program consists of systematic 
health care reviews carried out by or for VA for the purpose 
of improving the quality of medical care or improving the 
utilization of health care resources in VA medical 
facilities.  These review activities may involve continuous 
or periodic data collection and may relate to the structure, 
process, or outcome of health care provided by VA.  See 38 
U.S.C.A. § 17.500(c) (West 2002).  As mentioned, under 38 
U.S.C.A. § 5705, records created as part of the medical 
quality-assurance program are confidential and access is 
limited.  The regulations at 38 C.F.R. §§ 17.500-17.511 (West 
2002) explain the provisions for maintaining confidentiality 
and limit access to the documents.

It appears from the wording of 38 C.F.R. § 17.508(a) that the 
need for quality-assurance documents for the performance of 
governmental duties does not, by itself, suffice to authorize 
access to quality-assurance documents given that further 
authorization, either through one of the specific 
authorizations found in the regulations or by the direction 
of specific VA personnel, is required.  Adjudicative 
personnel are not listed among the persons authorized in 38 
C.F.R. § 17.508, nor is there any existing directive or 
manual provision that provides the requisite authorization.  
To the contrary, the VA Adjudication Procedure Manual 
(Manual), pertaining to the development of the evidence 
relating to claims under 38 U.S.C.A. § 1151, expressly states 
that quality-assurance investigative reports should not be 
requested and that copies should not be filed in a claims 
folder. See M21-1MR, Part IV, Subpart ii, Chapter 1, Section 
A, paragraph 3.  The Manual cites to 38 U.S.C.A. § 5705 and 
states that these reports are confidential and cannot be used 
as evidence in the adjudication of such claims.

The language of 38 C.F.R. § 17.508(a) may not be construed to 
permit the procurement of quality-assurance records by all VA 
personnel, including adjudication personnel, without further 
authorization.  This is particularly so in view of the fact 
that the regulations also specify that efforts must be made 
to protect the identities of peer reviewers and that notice 
of penalties for unauthorized disclosure must be provided.  
It is significant that no procedures relating to the use and 
handling of medical quality-assurance records during claims 
adjudication or any controls that might be placed on 
relocation to claims folders have been established.  The 
Board does not have the authority to invalidate VA 
regulations or adjudicative manuals.  See 38 U.S.C.A. § 
7104(c) (West 2002).  Procurement of quality assurance 
records would necessarily entail their disclosure to the 
Veteran's representative.  However, re-disclosure of quality 
assurance records is subject to the disclosure rules set 
forth in regulations §§ 17.500 through 17.511, and no 
specific reference to claims representatives is found 
therein.  See 38 C.F.R. § 17.510 (2008).  Unauthorized 
disclosure may lead to monetary penalties.  See 38 C.F.R. § 
17.511 (2008).

The Veteran's representative has specifically argued that the 
instructions in the VA Adjudication Manual are an 
interpretation of statutory obligations and not entitled to 
deference.  He further contends that these provisions 
conflict with the Secretary's duties and responsibilities set 
forth in 38 U.S.C.A. § 5103A and 38 U.S.C.A. § 5705.

The Board finds the arguments without merit.  First, as 
previously noted, both the statutes and regulations indicate 
that medical quality-assurance records are confidential and 
limit access to such records.  Indeed, 38 U.S.C.A. § 5705 
explicitly states that VA medical quality-assurance reports 
are confidential and privileged and may not be disclosed to 
any person or entity except in specific enumerated 
situations, which are not applicable here.  Thus, regardless 
of the provisions of the VA Adjudication Manual, VA is barred 
from requesting quality-assurance records from a VA medical 
facility for the purpose of adjudicating a claim.  
Second, there is no conflict with the duty to assist.  
Congress provided for the confidentiality of VA medical 
quality-assurance documents, effective for documents created 
before and after the date of enactment of the Veterans Claims 
Assistance Act (VCAA). See P.L. 96-385, Oct. 7, 1980; see 
also H.R. rep. 96-1155, 1980 U.S.C.C.A.N. 3307 (Jul. 2, 
1980).  The passage of the VCAA was in large part to do away 
with "well-grounded" claims and to make the development of 
cases among VA regional offices (ROs) less subjective. See 
e.g., H.R. Rep. 106-781 (Jul. 24, 2000).  Nothing in the 
amendment or in the stated purpose of the amendment suggests 
that it should be interpreted as nullifying the statute 
authorizing VA's medical quality-assurance program.  Although 
VA must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits and quality assurance records might contain evidence 
and conclusions relevant to a determination under 38 U.S.C.A. 
§ 1151, VA is not permitted to disclose quality assurance 
records to the public, except in narrowly-defined 
circumstances pursuant to 38 U.S.C.A. § 5705.  Because 
records obtained by VA must be considered in a claim and 
records considered in a claim must be disclosed to claimants 
under VA regulations and case law, obtaining and using these 
confidential records would entail disclosure.  Thus, in the 
absence of any specific provisions of the law or regulations 
that authorize access to medical quality-assurance records 
for adjudicative use, the Board finds that it is not required 
to verify whether any such records exist or to obtain such 
records pursuant to the duty to assist. 

Lastly, if Congress' purpose and intent on the question at 
issue is ultimately unclear, deference is given to the 
agency's interpretation.  See Chevron v. Natural Resources 
Def. Council, 467 U.S. 837 (1984).  Accordingly, the Board 
finds that it is not required to obtain any quality assurance 
records from a VA medical facility.

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.




Law and Analysis

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.  For claims filed after October 1, 1997, a claimant is 
required to show fault or negligence in medical treatment.  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of 
statute was plain and did not require showing of fault). 
Since the veteran filed his claim after that date, he must 
show some degree of fault, and more specifically, that the 
proximate cause of his disability was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
medical care or was an event not reasonably foreseeable. 
38 U.S.C.A. § 1151(a)(1).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be paid for the continuance or natural 
progression of diseases or injuries for which hospitalization 
or treatment was authorized. 38 C.F.R. § 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization or medical 
treatment, not merely coincidental therewith.  The mere fact 
of aggravation alone will not suffice to make a disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
examination or medical or surgical treatment. 38 C.F.R. § 
3.358(c).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the expressed or implied consent 
of the veteran.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or treatment administered.  38 C.F.R. § 
3.358(c).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for medical treatment 
furnished at a VA Medical Center (VAMC).  The medical 
evidence of record does not show that the Veteran has any 
additional disability due to carelessness, negligence, lack 
of proper skill, error in judgment or some instance of fault 
on the part of VA in furnishing medical care or that the 
outcome of the treatment was an event not reasonably 
foreseeable.  The Veteran has essentially contended that he 
currently has decreased visual acuity of the right eye as a 
result of surgery performed at the Lexington VA Medical 
Center.  

VA medical records do document that the Veteran underwent an 
extracapsular cataract extraction with posterior chamber 
intraocular lends implant in the right eye in July 2000.  The 
surgery report indicates that informed consent was obtained 
prior to the procedure.  The signed consent form is 
associated with the claims file and does indicate that the 
nature and purpose of the operation or procedure, possible 
alternative methods of treatment, the risks involved, and 
possibility of complications had been fully explained to the 
Veteran.  The Veteran acknowledged that no guarantees had 
been made to him concerning the results of the operation or 
procedure.   It was also noted that the risks included 
bleeding, loss of vision, pain, infection, rise in eye 
pressure, and retinal detachment.  As such, the Veteran was 
made aware that he could have decreased vision as a result of 
the surgery, and thus, it was a reasonably foreseeable event.  

Following the procedure, the surgeon commented that the 
Veteran tolerated the procedure well, and there were no 
complications.  He was found to be in stable condition.

The Veteran subsequently continued to seek treatment for his 
right eye and was found to have vitreous prolapse into the 
anterior chamber with traction causing cystoid macular edema 
in the right eye.  He underwent an additional anterior 
vitrectomy procedure in the right eye in November 2000.  The 
surgeon indicated that the prior surgery had been complicated 
by vitreous prolapse and that an anterior vitrectomy had been 
performed at that time.  However, a small strain of vitreous 
was noted to be present postoperatively, which extended to 
the paracentesis wound causing notching of the pupil.  The 
Veteran also had difficulty with his vision since the surgery 
in July 2000 and had cystoid macular edema.  It was presumed 
that the mechanism of the edema was mechanical due to 
vitreous traction.  The surgeon indicated that he had 
discussed the situation with the Veteran, including all of 
the risks and benefits of the procedure, and that the Veteran 
opted to proceed with surgery.  Indeed, the signed consent 
form is associated with the claims file and indicates that 
the nature and purpose of the operation or procedure, 
possible alternative methods of treatment, the risks 
involved, and possibility of complications had been fully 
explained to the Veteran.  The Veteran once again 
acknowledged that no guarantees had been made to him 
concerning the results of the operation or procedure, and it 
was also noted that the risks included the failure to improve 
vision, pain, bleeding, infection, increased eye pressure, 
decreased vision, loss of an eye, the need for further 
surgery, and the risks of anesthesia, including death.  

Following the surgery in November 2000, the Veteran was found 
to be in stable condition.  The surgeon commented that he had 
tolerated the procedure well and stated that there were no 
complications.  

The Veteran was afforded a VA examination in November 2001 in 
connection with his claim for entitlement to compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151.  The 
November 2001 VA examiner observed that the Veteran had 
undergone cataract surgery that was complicated by an 
anterior vitrectomy and later underwent further vitrectomy 
due to a residual strand on the anterior chamber.  Despite 
the aggressive treatment, the Veteran continued to have 
cystoid macular edema, and his vision remained reduced.  The 
examiner indicated that vitreous loss and decreased vision 
following cataract surgery is a well-recognized complication 
of surgery.  He believed that the Veteran's eye problems were 
due to his surgery and the complications he experienced, yet 
the examiner also stated that it was unusual for a person to 
have that profound of a loss following surgery although it 
could happen in rare instances.  He further commented that 
the Veteran had severe cystoid edema related to the surgery 
and opined that his loss of vision was directly related to 
the known complications of cataract surgery that he 
experienced while in VA care.  However, the November 2001 VA 
examiner did not address whether there was any additional 
disability due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical care.  Nor did he discuss 
whether the outcome of the procedure was an event not 
reasonably foreseeable by VA medical care providers in 
providing the treatment in question.  

As a result, the Veteran was also afforded a VA examination 
in July 2002 at which time the examiner stated that the 
Veteran clearly had decreased visual acuity in both eyes.  He 
stated that the decreased vision in the Veteran's right eye 
was of an unclear etiology particularly when reviewing the 
time line of his visual symptoms.  

A VA medical opinion was subsequently provided in June 2006.  
At that time, the examiner reviewed and summarized previous 
and pertinent medical records, and he observed that there 
seemed to be an obvious discrepancy between the Veteran's 
visual acuity as reported at the July 2002 VA examination and 
as found at optometry appointments in October 2004 and 
February 2005.  In particular, the examiner noted that in 
October 2004 the Veteran had significantly improved vision 
and was able to be refracted to the level of 20/30-3 in the 
right eye.  His right eye vision was also found to be 20/25 
in February 2005.  The examiner stated that there certainly 
did not seem to be any chronic additional disability, namely 
vision problems in the right eye, and if anything, there 
seemed to be a significant improvement in his vision.  
However, he indicated that his opinion was based on the 
assumption that the optometry examinations were accurate and 
commented that it was difficult to determine whether the 
Veteran's claim of persistent disability was justified as 
opposed to the obvious discrepancy previously noted without 
an examination.

Consequently, the Veteran was provided another VA examination 
in May 2008 at which time the examiner reviewed the claims 
file and performed a physical examination.  He noted that the 
Veteran had been documented as seeing as well as 20/25 in the 
right eye after the surgeries in question and stated that no 
right eye visual impairment was found and that there was no 
right eye disability.  He explained that the Veteran 
underwent right eye cataract surgery in July 2000 that was 
complicated by vitreous loss and cystoid macular edema.  He 
also observed that another procedure was performed in 
November 2000 to relieve the vitreal traction and stated that 
the cystoid macular edema resolved after the procedures, 
which was the main cause of the visual impairment in the 
postoperative period.  

The Veteran has not submitted medical evidence showing 
otherwise.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a 
claimant's responsibility to support a claim for VA 
benefits).  Because he does not have specialized medical 
training with regard to this matter, the Veteran's assertions 
alone may not be considered competent evidence to establish 
fault, carelessness, a lack of foreseeability, or the 
existence of disability attributable to the surgery. Espiritu 
v. Brown, 2 Vet. App. 492 (1992).

Simply put, there is no evidence that the Veteran currently 
suffers from an additional disability that was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing medical care for the Veteran's right eye or 
that was the result of an event not reasonably foreseeable.  
For these reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for compensation 
under 38 U.S.C.A. § 1151.  Accordingly, the Board concludes 
that compensation for additional disability is not warranted.




ORDER

Compensation pursuant to the provision of 38 U.S.C.A. § 1151 
for decreased visual acuity of the right eye as a result of 
medical treatment furnished at a VA Medical Center (VAMC) is 
denied.




____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


